Citation Nr: 0417168	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  96-21 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right tympanic 
membrane perforation.

2.  Entitlement to service connection for cervical myalgia 
with upper trapezius spasticity.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran served on periodic active duty for training and 
inactive duty training in the Army Reserve between August 
1976 and May 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1995 and later 
by the Department of Veterans Affairs (VA) San Juan Regional 
Office (RO).  The Board remanded the case for additional 
development in January 2000 and June 2003.  The Board 
concludes, however, that additional development is still 
required.  Accordingly, the appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify you if further action is required on your part.


REMAND

The veteran contends that he is entitled to service 
connection for a right ear tympanic membrane perforation, and 
cervical myalgia with upper trapezius spasticity.  

Although there are service records which document that the 
veteran had periods of active duty for training, there is 
only partial confirmation of the exact dates of such 
training.  An Army retirement points history statement 
indicates that the appellant had active duty points during 
certain years, but the exact dates of any such active duty 
are not shown.  The Board finds that additional development 
is required to determine the exact dates of such service.  
One method which has not yet been attempted in this case is 
to contact the Defense Finance and Accounting Service and 
request records of the periods for which the veteran received 
pay.  VA will make as many requests as are necessary to 
obtain relevant records from a Federal department or agency.  
These records include but are not limited to military 
records, including service medical records; medical and other 
records from VA medical facilities; records from non-VA 
facilities providing examination or treatment at VA expense; 
and records from other Federal agencies, such as the Social 
Security Administration.  VA will end its efforts to obtain 
records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159.  

The Board also finds that additional procedural development 
is required.  In this regard, the Board notes that numerous 
items of additional evidence have been added to the claims 
file since the issuance of the most recent supplemental 
statement of the case in October 2003.  Although many of the 
documents are marked as being "duplicate" copies of 
previously considered evidence, the Board notes that this is 
not correct with respect to all documents as some of them are 
dated after the most recent SSOC.  The Board further notes 
that the veteran has not submitted a written waiver of his 
right to have the evidence reviewed by the RO.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should contact the Defense 
Finance and Accounting Service and 
request that they identify the specific 
dates of all periods of active duty for 
training and inactive duty training in 
the Army Reserve between August 1976 and 
May.  For all records maintained by a 
federal department or agency, the VA must 
continue its efforts until all records 
are obtained or unless it is reasonably 
certain that such records do not exist or 
that further efforts to obtain them would 
be futile.  If no such records exist, 
this should be documented.  

2.  The RO should then review the 
additional evidence which has been added 
to the claims file and determine whether 
the benefits sought on appeal may now be 
granted.  If any of the benefits sought 
on appeal remain denied, the appellant 
and representative should be furnished a 
SSOC and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




